


Exhibit 10.1


THIRD LEASE AMENDMENT


In consideration of the rents and covenants set forth herein and in the Lease
(as defined below), Landlord and Tenant hereby amend the Lease.


BASIC LEASE PROVISIONS


A.
DATE:        The date of this Third Lease Amendment is February 27, 2015.



B.
LEASE:        That certain lease dated as of July 2, 2001, as amended by that
certain

Lease Amendment dated August 19, 2002 and that certain Lease Amendment dated
September 25, 2002.


C.
LANDLORD:    Delegates LLC, an Arizona limited liability company.



D.
TENANT:        Universal Technical Institute of Phoenix, Inc., fka The Clinton
Harley

Corporation, a Delaware corporation.


E.
PREMISES:    9755 Delegates Drive, Orlando, Florida



ARTICLE 1
TERM


Landlord and Tenant hereby agree that the Term of the Premises shall be extended
from July 1, 2016 to expire at midnight on August 31, 2022.


ARTICLE 2
RENT


Commencing on July 1, 2016, the provisions of Article 3 Rent shall be and hereby
are deleted and replaced in their entirety by the following rent provision:


Tenant shall pay, in advance, to Landlord, as rent for the premises, without
notice, demand, deduction or any setoff whatsoever at the address of Landlord as
set forth in Paragraph J of the Basic Lease Provisions or such other address as
may be specified by Landlord, the following amounts, payable monthly on the
first day of each month during the Term hereof.


Time Period
Number of Months
Annual Triple Net Base Rent Per Square Foot
Annual Triple Net Base Rent
07/01/16-12/31/16
6
 $15.09
$477,726.76
10/01/17-12/31/17
12
 $15.54
$983,946.18
01/01/18-12/31/18
12
 $16.01
$1,013,705.10
01/01/19-12-31/19
12
 $16.49
$1,044,097.30
01/01/20-12/31/20
12
 $16.98
$1,075,122.60
01/01/21-12-31/21
12
 $17.49
$1,107,414.30
01/01/22-08/31/22
8
 $18.02
$760,648.20







--------------------------------------------------------------------------------




ARTICLE 3
EFFECT


Other than as set forth above, the Lease shall remain in full force and effect.




IN WITNESS WHEREOF, the parties hereto have set their hands the day and year
first above written.


LANDLORD:


Delegates LLC, an Arizona limited liability company


By: The White Family trust, managing member




By:    /s/ R. Randy Stolworthy                    
R. Randy Stolworthy, Trustee




TENANT:


Universal Technical Institute of Phoenix, Inc., fka The Clinton Harley
Corporation, a Delaware corporation




By:    /s/ Eugene Putnam                    
Eugene Putnam, President and CFO




